 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ARMANDO ONTIVEROS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 6:18-mj-00008-JDP
12                    Plaintiff,                 STIPULATION TO EVIDENTIARY
                                                 HEARING; ORDER
13    vs.
14    ARMANDO ONTIVEROS,
15                   Defendant.
16
17          On June 6, 2018, this Court set a motion’s hearing for September 10, 2018 at 10 a.m. The
18   hearing was continued twice to November 30, 2018. Unfortunately, due to bad weather and
19   dangerous road conditions, the parties requested the hearing be reset. Having conferred with
20   potential witnesses, the parties HEREBY STIPULATE that the motion/evidentiary hearing for the
21   motion to suppress in Case No. 6:18-mj-0008-JDP be reset to December 10, 2018 at 10 a.m.
22                                              Respectfully submitted,
23                                              McGREGOR W. SCOTT
                                                United States Attorney
24
25   Date: December 3, 2018                     /s/ Susan St. Vincent
                                                Susan St. Vincent
26                                              Yosemite Legal Officer
                                                Attorney for Plaintiff
27   ///
28   ///
 1                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
 2
 3   Date: December 3, 2018                           /s/ Hope Alley
                                                      HOPE ALLEY
 4                                                    Assistant Federal Defender
                                                      Attorney for Defendant
 5                                                    ARMANDO ONTIVEROS
 6
 7                                                    ORDER
 8            The court accepts the above stipulation and adopts its terms as the order of this court.
 9   Accordingly, the motion/evidentiary hearing for Case No. 6:18-mj-00008 is hereby reset to
10   December 10, 2018 at 10 a.m.
11
     IT IS SO ORDERED.
12
13
     Dated:      December 4, 2018
14                                                          UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Ontiveros: Stipulation to Reset Motion Hearing
                                                        2
